I concur in everything that has been said under subdivision one of the majority opinion. But I find myself unable to agree that the language referred to under the second subdivision is libelous per se. One of the primary rules of pleading, in fact, one of its principal objectives, is to apprise each party of the grounds of claim or defense asserted by the other to the end that each may come to trial with the necessary proof and be saved the expense and trouble of preparing to prove or disprove facts about which there is no real controversy. True, pleadings are but means to an end, the end being the proper administration of substantive law; yet the rules thereof are to be applied and enforced so as to disclose fully and freely the respective claims of the parties, thereby facilitating and hastening the trial of the real issues. 5 Dunnell, Minn. Dig. (2 ed.) §§ 7498 and 7498a, and cases cited under the notes.
Granting the premise just stated, the real test to be applied here is whether the complaint as a whole contains afalse charge on defendants' part as applied to the plaintiffs so as thereby to injure them in their profession or calling. The basis for liability necessarily must be limited to that part of the statute quoted in the opinion which relates to plaintiffs' profession, nothing else being involved. Assuming that plaintiffs truthfully pleaded their cause, as we must upon demurrer, it necessarily follows that we are compelled to accept every material allegation stated in the complaint in determining whether or not the demurrer was improperly overruled. To me it seems plain that plaintiffs' letter, enclosing as it did a contingent fee contract with stamped envelope for its speedy return, was clearly and distinctly an active intervention in the solicitation of professional business and as such violative of the 27th canon of ethics of the American Bar Association as well as our own. Defendants' letter is sharply written and was clearly intended as a criticism of plaintiffs' conduct. But under the circumstances related and as pleaded in their own complaint, such conduct was properly subject to criticism, and it is not our business to stretch the law of libel "to redress every breach of good morals *Page 461 
or good manners." Stewart v. Minnesota Tribune Co. 40 Minn. 101,103, 41 N.W. 457, 458, 12 A.S.R. 696. Their own complaint establishes that defendants' statement, here complained of, speaks the truth. Truth is a complete defense. Hoff v. Pure Oil Co. 147 Minn. 195, 198, 179 N.W. 891,11 A.L.R. 1010.
The construction placed upon the alleged offending language is not, as I read it, warranted. As a matter of fact, the court is simply providing plaintiffs with a much needed crutch to cure a fatally defective pleading.
Reference to 4 Dunnell, Minn. Dig. (2 ed.  Supp. 1932) § 5520, and cases there cited, furnishes sufficient guides to decision here. To my mind there is total failure on plaintiffs' part to plead any cause of action. The demurrers should be sustained and an end put to this litigation, which obviously will resolve itself into nothing but expense and needless vexation.